 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                                       DISTRICT OF NEVADA
 5
 6   ERICA KENADIE COBBIN-
     RICHARDSON,                                            Case No. 2:20-cv-02278-JCM-NJK
 7
            Plaintiff,                                                   ORDER
 8
     v.                                                              [Docket No. 20]
 9
     WORKFORCE CONNECTIONS,
10   SOUTHERN NEVADA’S LOCAL
     WORKFORCE DEVELOPMENT BOARD,
11
            Defendant.
12
13         Pending before the Court is the parties’ stipulation to extend discovery deadlines. Docket
14 No. 20. The parties request a 90-day extension of discovery deadlines. Id. at 2–3.
15         A request to extend deadlines in the Court’s scheduling order must be supported by a
16 showing of good cause for the extension. LR 26-3; see also Johnson v. Mammoth Recreations,
17 Inc., 975 F.2d at 608–09. 1 The “good cause” inquiry focuses mostly on the movant’s diligence.
18 Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294–95 (9th Cir. 2000). Good cause to extend a
19 discovery deadline exists “if it cannot reasonably be met despite the diligence of the party seeking
20 the extension.” Johnson, 975 F.2d at 609. While prejudice to the opposing party may also be
21 considered, when the movant “fail[s] to show diligence, ‘the inquiry should end.’” Coleman, 232
22 F.3d at 1295 (quoting Johnson, 975 F.2d at 609). Further, to seek an extension of an expired
23 discovery deadline, a movant must make “a showing of good cause” and “demonstrate that the
24 failure to act [before the deadline expired] was the result of excusable neglect.” LR 26-3. The
25 Court has broad discretion in supervising pretrial litigation. Zivkovic v. S. Cal. Edison Co., 302
26 F.3d 1080, 1087 (9th Cir. 2002).
27
          1
            The “good cause” standard in Local Rule 26-3 is the same as the standard governing
28 modification of the scheduling order under Fed. R. Civ. P. 16(b).

                                                    1
 1         The parties submit that good cause exists to grant the requested extension because they
 2 “have spent significant time attempting to agree on the terms for a stipulated protective order[.]”
 3 Docket No. 20 at 2. The parties further submit that they “did not want to engage in more time-
 4 consuming and cost-intensive forms of discovery until after the Early Neutral Evaluation . . . has
 5 been completed.” Id. at 2. The Court is not persuaded that the parties require three months to
 6 finalize a stipulated protective order. Further, parties may not unilaterally stay discovery pending
 7 settlement discussions. See Zaic v. Giddens, 2017 WL 2259766, at *1 (D. Nev. May 23, 2017)
 8 (finding parties are “not entitled to unilaterally stay discovery without an order from the court”);
 9 see also Corbett v. Pub. Ret. Sys. ex rel. Nevada, 2021 WL 297564, at *1 (D. Nev. Jan. 28, 2021)
10 (quoting Turner Broad. Sys., Inc. v. Tracinda Corp., 175 F.R.D. 554, 556 (D. Nev. 1997))
11 (“Discovery should proceed absent a ‘strong showing’ to the contrary”). In addition, the deadlines
12 for amending pleadings/adding parties and disclosing initial experts expired on April 12, 2021 and
13 May 12, 2021, respectively. See Docket No. 12. The parties, however, fail to address, let alone
14 demonstrate, whether excusable neglect exists to extend these deadlines. See LR 26-3.
15         Accordingly, the parties’ stipulation, Docket No. 20, is hereby DENIED without prejudice
16         IT IS SO ORDERED.
17         Dated: May 18, 2021
18                                                              ______________________________
                                                                Nancy J. Koppe
19                                                              United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                    2
